DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 9/16/2021 with respect to the limitation “the metadata includes information of viewpoint identification which identifies the viewpoint signaled in the sample format” have been fully considered but they are not persuasive.
Applicant argues that the combination of Wang, Deshpande, and Harviainen does not explicitly teach the metadata includes information of viewpoint identification which identifies the viewpoint signaled in the sample format.
In response, the examiner respectfully disagrees.  Deshpande teaches that with respect to specifying a generic timed metadata track syntax for sphere regions, MPEG-I specifies a sample entry and a sample format.  [0074].  In MPEG-I timed metadata may be signaled based on a sample entry and a sample format.  [0087].  Deshpande further teaches sample format may be defined as in [0227] – [0228].  In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in samples of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a media track. In one example, in cases where the viewpoint identifier 
Applicant’s arguments with respect to claim(s) 1-5, 7-9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,742,999 B2) in view of Deshpande (US 2021/0029294 A1), Harviainen et al. (US 2020/0336801 A1), and Fan et al. (US 2019/0306530 A1)
Consider claim 1, Wang teaches a 360-degree video data processing method performed by a 360-degree video reception apparatus (Fig. 7), the method comprising: receiving 360-degree video data including encoded pictures (the decoding device 110 may receive the video as a video product.... col. 7, lines 57-62); deriving metadata (…decoders can be configured to process ROI/viewpoint information….  The decoder can receive video data that includes a region of interest, and identify a spherical region structure (e.g. metadata) associated with the video data that specifies the region of interest on a sphere.  The spherical region structure can specify data sufficient to describe the ROI, as discussed herein (e.g., an ROI in the 3D data).  The decoder can determine the region of interest in the video data based on the spherical region structure.  Col. 13, lines 7-30); decoding the encoded pictures (the decoding device 110 includes a decoder 112 that is configured to decode the encoded video.  Col. 7, lines 57-66); and rendering the decoded pictures based on the metadata (the decoding device 110 also includes a renderer 114 for rendering the two-dimensional content back to a sphere.  The display 116 displays the rendered content from the renderer 114.  col. 7, line 65 – col. 8, line 3.  FIG. 7 shows a viewport dependent content flow process 700 for VR content, according to some examples. As shown, spherical viewports 701 (e.g., which could include the entire sphere) undergo stitching, , wherein: the metadata includes viewpoint information (col. 20, line 14-col. 21, line 32 and Fig. 9-11).

Deshpande teaches the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint ([0169] – [0170] and [0199] – [0217]), the metadata includes a flag related to an initial viewpoint (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”), the viewpoint position information represents the initial viewpoint when the flag has a predetermined value (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The , the metadata includes information of viewpoint identification which identifies the viewpoint signaled in the sample format (Deshpande teaches that with respect to specifying a generic timed metadata track syntax for sphere regions, MPEG-I specifies a sample entry and a sample format.  [0074].  In MPEG-I timed metadata may be signaled based on a sample entry and a sample format.  [0087].  Deshpande further teaches sample format may be defined as in [0227] – [0228].  In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in samples of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a media track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a track group box. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a sample 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Harviainen teaches the metadata includes transition effect information ([0025], [0102], [0135], [0142], [0146], and [0158]), the transition effect information includes transition effect type information ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4), and the transition effect type information represents a type of transition effects when switching to the viewpoint ([0102], [0135], [0142], [0146], and [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].

Fan teaches the metadata includes information of number of viewpoints which indicates the number of the viewpoints signaled in a sample format ([0290] – [0292]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including information of number of viewpoints in a sample format because such incorporation would allow the user to switch, by clicking, to another viewpoint for watching when watching a video at a viewpoint.  [0295].
Consider claim 2, Deshpande teaches the viewpoint information includes viewpoint rotation information, and the viewpoint rotation information includes yaw, pitch, and roll angles of rotation angles of the viewpoint ([0169] – [0170] and [0199] – [0217]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 3, Harviainen teaches the type of transition effects includes at least one of type of zoom-in effect and walk through effect ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4).

Consider claim 4, Harviainen teaches the viewpoint information includes viewing orientation information, and the viewing orientation information include viewing orientation of the viewpoint when switching to the viewpoint ([0101] – [0103], [0108] – [0115] and [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 5, Harviainen teaches the viewing orientation of the viewpoint remains the same in the viewpoint ([0101] – [0103], [0108] – [0115] and [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 7, Deshpande teaches the metadata includes viewpoint group ID information for identifying viewpoint ([0228], [0238], and [0258]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 8, Deshpande teaches the metadata includes dynamic viewpoint information ([0247] – [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 9, Deshpande teaches the dynamic viewpoint information includes information related to a viewpoint in the dynamic viewpoint information ([0247] – [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Consider claim 11, Harviainen teaches the metadata includes contiguous information of the viewpoint ([0103] – [0104] and [0117]), and the contiguous information of the viewpoint indicates whether all the viewpoints are contiguous or not ([0103] – [0104] and [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
Consider claim 12, Wang teaches a 360-degree video reception apparatus (Fig. 7), the apparatus comprising: a receiver configured to recieve 360-degree video data including encoded pictures (the decoding device 110 may receive the video as a video product.... col. 7, lines 57-62); a data decoder configured to decode the encoded pictures (the decoding device 110 includes a decoder 112 that is configured to decode the encoded video.  Col. 7, lines 57-66); and renderer configured to render the decoded pictures based on metadata derived (the decoding device 110 also includes a renderer 114 for rendering the two-dimensional content back to a sphere.  The display 116 displays the rendered content from the renderer 114.  col. 7, line 65 – col. 8, line 3.  FIG. 7 shows a viewport dependent content flow process 700 for VR content, according to some examples. As shown, spherical viewports 701 (e.g., which could include the entire sphere) undergo stitching, projection, mapping at block 702 (to generate projected and mapped regions), are encoded at block 704 (to generate encoded/transcoded tiles in multiple qualities), are delivered at block 706 (as tiles), are , the metadata includes viewpoint information (col. 20, line 14-col. 21, line 32 and Fig. 9-11).
However, Wang does not explicitly teach the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint, the viewpoint information includes transition 
Deshpande teaches the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint ([0169] – [0170] and [0199] – [0217]), the metadata includes a flag related to an initial viewpoint (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”), the viewpoint position information represents the initial viewpoint when the flag has a predetermined value (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this  , the metadata includes information of viewpoint identification which identifies the viewpoint signaled in the sample format (Deshpande teaches that with respect to specifying a generic timed metadata track syntax for sphere regions, MPEG-I specifies a sample entry and a sample format.  [0074].  In MPEG-I timed metadata may be signaled based on a sample entry and a sample format.  [0087].  Deshpande further teaches sample format may be defined as in [0227] – [0228].  In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in samples of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a media track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a track group box. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a sample grouping. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a MetaBox. In one example, in cases where the viewpoint identifier and/or viewpoint 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Harviainen teaches the metadata includes transition effect information ([0025], [0102], [0135], [0142], [0146], and [0158]), the transition effect information includes transition effect type information ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4), and the transition effect type information represents a type of transition effects when switching to the viewpoint ([0102], [0135], [0142], [0146], and [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
However, the combination of Wang, Deshpande, and Harviainen does not explicitly teach the metadata includes information of number of viewpoints which indicates the number of the viewpoints signaled in a sample format.
the metadata includes information of number of viewpoints which indicates the number of the viewpoints signaled in a sample format ([0290] – [0292]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including information of number of viewpoints in a sample format because such incorporation would allow the user to switch, by clicking, to another viewpoint for watching when watching a video at a viewpoint.  [0295].
Consider claim 14, Wang teaches a 360-degree video transmission apparatus (Fig. 7), the apparatus comprising: a projection processor configured to generate 360-degree video (col. 6, line 51 – col. 7, line 38); a data encdoer configured to encode the pictures (the encoding device 104 includes a video processor and an encoder.  Col. 7, lines 48-62); a metadata processor configured to generate metadata (Fig. 8B shows the encoder generates metadata track with the ROI or viewport information. Col. 19, lines 1-10), a transmission processor configured to perform processing for storage or transmission of the encoded pictures and the metadata (col. 15, lines 10-43); wherein the metadata includes viewpoint information (col. 20, line 14-col. 21, line 32 and Fig. 9-11).
However, Wang does not explicitly teach the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint, the viewpoint information includes transition effect information, the transition effect information includes transition effect type 
Deshpande teaches the viewpoint information includes viewpoint position information indicating an x component, a y component, and z component of a position of a viewpoint ([0169] – [0170] and [0199] – [0217]), the metadata includes a flag related to an initial viewpoint (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the current period.  If equal to false, this attribute specifies that this viewpoint is not the initial viewpoint in the current period.  Furthermore, claim 9 contains “an initial viewpoint attribute specifying whether a viewpoint is an initial viewpoint.”), the viewpoint position information represents the initial viewpoint when the flag has a predetermined value (Initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint_id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file. [0222] – [0228].  Table 1 and 2 contain “ViewPointInfo@initialViewpoint.” If equal to true, this attribute specifies that this viewpoint is the initial viewpoint that should be used out of all the viewpoints in the  , the metadata includes information of viewpoint identification which identifies the viewpoint signaled in the sample format (Deshpande teaches that with respect to specifying a generic timed metadata track syntax for sphere regions, MPEG-I specifies a sample entry and a sample format.  [0074].  In MPEG-I timed metadata may be signaled based on a sample entry and a sample format.  [0087].  Deshpande further teaches sample format may be defined as in [0227] – [0228].  In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in samples of a timed metadata track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in sample entry of a media track. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a track group box. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a sample grouping. In one example, in cases where the viewpoint identifier and/or viewpoint label are signaled, viewpoint identifier and/or viewpoint label may be signaled in a MetaBox. In one example, in cases where the viewpoint identifier and/or viewpoint 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including viewpoint information indicating an x component, a y component, and a z component of a position of a viewpoint because such incorporation would specifies the position of the viewpoint in 3D space.  [0199].
Harviainen teaches the metadata includes transition effect information ([0025], [0102], [0135], [0142], [0146], and [0158]), the transition effect information includes transition effect type information ([0108], [0122], [0128] – [0136], [0154], Table 2, Table 3, and Table 4), and the transition effect type information represents a type of transition effects when switching to the viewpoint ([0102], [0135], [0142], [0146], and [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including transition effect information in viewpoint information because such incorporation would provide guidance to a user to a viewport of the 360-degree video content.  [0158].
However, the combination of Wang, Deshpande, and Harviainen does not explicitly teach the metadata includes information of number of viewpoints which indicates the number of the viewpoints signaled in a sample format.
the metadata includes information of number of viewpoints which indicates the number of the viewpoints signaled in a sample format ([0290] – [0292]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including information of number of viewpoints in a sample format because such incorporation would allow the user to switch, by clicking, to another viewpoint for watching when watching a video at a viewpoint.  [0295].
Consider claim 13, claim 13 recites the same limitations as claim 14.  Therefore, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAT C CHIO/Primary Examiner, Art Unit 2486